STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 1, 2015
                Plaintiff-Appellee,

v                                                                   No. 315652
                                                                    Ingham Circuit Court
LAWRENCE FREDERICK GIBBS,                                           LC No. 12-000669-FC

                Defendant-Appellant.


                                          ON REMAND

Before: METER, P.J., and MURPHY and RIORDAN, JJ.

PER CURIAM.

        On September 9, 2015, in lieu of granting leave to appeal, the Michigan Supreme Court
remanded this matter to this Court “for consideration of the defendant’s issue regarding the
Ingham Circuit Court’s assessment of court costs . . . .” People v Gibbs, 498 Mich. 870; 868
NW2d 902 (2015). The Supreme Court denied the remainder of defendant’s application for
leave to appeal. Id. We affirm.

         Based on the amendment of MCL 769.1k(1)(b), the trial court did not err in assessing
costs.

        Defendant contends, in accordance with the June 18, 2014, decision in People v
Cunningham, 496 Mich. 145; 852 NW2d 118 (2014), that the trial court lacked the authorization
to assess $500 in court costs. Defendant raised the issue pertaining to the award of court costs
before this Court issued its decision in People v Konopka (On Remand), 309 Mich. App. 345; 869
NW2d 651 (2015), and before the effective date of the amendment of MCL 769.1k(1). As
amended by 2014 PA 352, effective October 17, 2014, MCL 769.1k(1) provides, in relevant part:

                (b) The court may impose any or all of the following:

                 (i) Any fine authorized by the statute for a violation of which the
         defendant entered a plea of guilty or nolo contendere or the court determined that
         the defendant was guilty.




                                                -1-
               (ii) Any cost authorized by the statute for a violation of which the
       defendant entered a plea of guilty or nolo contendere or the court determined that
       the defendant was guilty.

               (iii) Until 36 months after the date the amendatory act that added
       subsection (7) is enacted into law, any cost reasonably related to the actual costs
       incurred by the trial court without separately calculating those costs involved in
       the particular case, including, but not limited to, the following:

               (A) Salaries and benefits for relevant court personnel.

               (B) Goods and services necessary for the operation of the court.

              (C) Necessary expenses for the operation and maintenance of court
       buildings and facilities.

               (iv) The expenses of providing legal assistance to the defendant.

               (v) Any assessment authorized by law.

               (vi) Reimbursement under section 1f of this chapter.

        In Konopka, 309 Mich. App. at 357, this Court recognized that the amended version of the
statute became effective on October 17, 2014, and applies to all fines, costs, and assessments
under MCL 769.1k before June 18, 2014, and after the effective date of the amendatory act.
“The amended act was a curative measure to address the authority of courts to impose costs
under MCL 769.1k before Cunningham was issued.” Konopka, 309 Mich. App. at 357. MCL
769.1k(1)(b)(iii) now allows for an award of costs that are not “independently authorized by the
statute for the sentencing offense. . . .” Konopka, 309 Mich. App. at 357. “When a new law
makes clear that it is retroactive, an appellate court must apply that law in reviewing judgments
still on appeal that were rendered before the law was enacted, and must alter the outcome
accordingly.” Id. (citation and quotation marks omitted).

      Because defendant was sentenced before June 18, 2014, and “[i]n light of the adoption of
2014 PA 352, the trial court’s imposition of costs was not erroneous.” Id. at 359.

       We note that this Court in Konopka, id. at 359-360, remanded the matter to the trial court
solely premised on the trial court’s failure to establish a factual basis for the costs imposed.
Here, defendant has only challenged the authority of the court to assess the referenced costs, not
the reasonableness or factual basis of the costs imposed. As such, there is no necessity to
remand this case to the trial court for further review or explanation.

       Affirmed.


                                                            /s/ Patrick M. Meter
                                                            /s/ William B. Murphy
                                                            /s/ Michael J. Riordan
                                               -2-